933 F.2d 1007
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kevin BENNETT, Plaintiff-Appellant,v.Joe SPICER, Theodore Koehler, Wayne Stine, Jerry Sherman,Defendants-Appellees.
No. 90-2095.
United States Court of Appeals, Sixth Circuit.
May 17, 1991.

Before NATHANIEL R. JONES and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Kevin Bennett, a pro se Michigan prisoner, appeals the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Bennett sued several Michigan correctional personnel, alleging that they violated his fourth and fourteenth amendment rights when he was found guilty of a major misconduct violation.  Over Bennett's objections, the district court adopted the magistrate's report and recommendation and granted summary judgment for the defendants.  Bennett has filed a timely appeal.  In his brief, he requests the appointment of counsel.


3
Upon review, we conclude that the district court properly granted summary judgment for the defendants, because there is no genuine issue as to any material fact and the defendants are entitled to judgment as a matter of law.  Fed.R.Civ.P. 56(c);  Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).


4
Accordingly, we deny counsel and affirm the district court's judgment for the reasons stated in the magistrate's report and recommendation filed on December 11, 1989, as adopted by the district court in its memorandum opinion and order filed on June 18, 1990.  Rule 9(b)(3), Rules of the Sixth Circuit.